Exhibit 10.1
DEBENTURE
FENWICK AUTOMOTIVE PRODUCTS LIMITED
Issued to: MOTORCAR PARTS OF AMERICA, INC.
Issued by: FENWICK AUTOMOTIVE PRODUCTS LIMITED
1,894,034.09 (USD).
(Aggregate Principal Amount)
ARTICLE 1
PROMISE TO PAY
Section 1.1 Promise to Pay
     FENWICK AUTOMOTIVE PRODUCTS LIMITED (the “Corporation”), a corporation
incorporated under the laws of Ontario and having its chief executive office at
1100 Caledonia Road, Toronto, Ontario M6A 2W5, for value received, hereby
promises to pay to or to the order of MOTORCAR PARTS OF AMERICA, INC., its
successors and permitted assigns (the “Holder”), at 2929 California Street,
Torrance California 90503, United States of America, or at such other place as
the Holder may direct at any time and from time to time, the amount of
$1,894,034.09 (USD.) (the “Loan Amount”) on the Maturity Date (as hereinafter
defined) (or such other date as amounts owing hereunder may become due and
payable in accordance with the terms hereof) and to pay interest, calculated
annually and payable in cash quarterly (in arrears), on the last day of each
calendar quarter (beginning on September 30, 2010) on the principal amount
outstanding and on all other amounts now or hereafter owing hereunder (including
accrued and unpaid interest), at the Prime Rate plus 8.75% per annum (calculated
monthly and not in advance) until and including the Maturity Date (or such other
date as amounts owing hereunder may become due and payable in accordance with
the terms hereof). The principal amount owing from time to time, any interest
payable thereon and all other amounts now or hereafter payable hereunder, and at
any time outstanding hereunder, shall be referred to herein as the
“Obligations”.
Section 1.2 Transfer and Assignment
     The Holder may, at any time, transfer and assign this Debenture to any
Person, provided that the terms and conditions of this Debenture shall enure to
the benefit of and be binding upon the Holder’s successors and permitted
assigns. Prior to an Event of Default, the Holder may, with the prior written
consent of the Corporation (such consent not to be unreasonably withheld),
disclose to potential or actual transferees or assignees any confidential
information regarding the Corporation, the Parent and the Subsidiaries
(including, any such information provided by the Corporation to the Holder),
subject to such reasonable confidentiality restrictions as the Corporation may
require, and shall not be liable for any such disclosure. For greater certainty
and notwithstanding anything else to the contrary in any other agreement between
the Holder and the Corporation or the Parent, no such consent of the Parent or
the Corporation will be necessary to disclose such

 



--------------------------------------------------------------------------------



 



confidential information upon the occurrence and during the continuance of an
Event of Default.
ARTICLE 2
INTERPRETATION
Section 2.1 Definitions
     In this Debenture:
“Business Day” means a day other than a Saturday, Sunday or any other day on
which the principal commercial banks located in the City of Toronto, Province of
Ontario are not open for business during normal banking hours;
“Change of Control” means (a) any sale of all or substantially all of the assets
of the Parent or the Corporation; (b) any merger or other business consolidation
in which the current shareholders of the Parent or the Corporation do not own
more than 50% of the surviving entity; or (c) the acquisition by a purchaser or
group of purchasers who are not current shareholders (or related to any existing
shareholder) at the time of such acquisition of securities exchangeable for or
convertible into voting securities of the Parent or the Corporation resulting in
the purchaser(s) of such securities owning more than 50% of all of the
outstanding voting securities of the Parent or the Corporation on a fully
diluted basis; or (d) any Person or group of Persons, other than those existing
shareholders as of the date hereof, gaining effective control of the board of
directors of the Parent or the Corporation, but in any event shall exclude the
consequences of the exercise by the Holder of the Option;
“Corporation” has the meaning attributed thereto in Section 1.1;
“Debenture”, “hereto”, “herein”, “hereof’, “hereby”, “hereunder”, and any
similar expressions refer to this secured debenture of the Corporation and the
schedules attached hereto and not to any particular article, Section or other
portion hereof, and include any and every instrument supplemental hereto or
amending any part hereof;
“Debt” of the Corporation means, without duplication:

  (a)   all indebtedness of the Corporation for or in respect of borrowed money,
credit or other financial accommodation, including liabilities and obligations
(whether contingent or otherwise) with respect to letters of credit, letters of
guarantee, bankers’ acceptances or similar instruments issued or accepted by
banks and other financial institutions for the account of the Corporation;    
(b)   all indebtedness of the Corporation for or in respect of the purchase or
acquisition price of property or services, whether or not recourse is limited to
the repossession and sale of any such property;     (c)   all obligations under
any lease entered into by the Corporation as lessee which would be classified as
a capital lease in accordance with GAAP;

- 2 -



--------------------------------------------------------------------------------



 



  (d)   all obligations of the Corporation to purchase, redeem, retract or
otherwise acquire any securities issued by the Corporation; and     (e)   all
Debt (as hereinbefore defined) or any other debt which is directly or indirectly
guaranteed by the Corporation or which the Corporation has agreed to purchase or
otherwise acquire or in respect of which the Corporation has otherwise assured a
creditor against loss;

but “Debt” shall not include unsecured trade debt incurred in the ordinary
course of business consistent with past practice, nor any contingent liabilities
(other than guarantees) in connection with contracts entered into in the
ordinary course of business;
“Event of Default” has the meaning attributed thereto in Section 8.1;
“Forbearance Agreement” means the forbearance agreement dated as of July 6, 2010
among Royal Bank of Canada, the Corporation, the Parent, the Subsidiaries,
Gordon Fenwick, Paul Fenwick, and Joel Fenwick, as amended by the forbearance
amending agreement dated August 23, 2010 and as may be further amended from time
to time;
“New Forbearance Deadline” has the meaning specified in the Forbearance
Agreement;
“Forbearance Terminating Event” has the meaning specified in the Forbearance
Agreement;
“GAAP” means, at any time, the generally accepted accounting principles in
Canada, applied on a consistent basis, and statements and interpretations (if
applicable) issued by the Canadian Institute of Chartered Accountants or any
successor body in effect from time to time;
“Governmental Charges” means all taxes, levies, assessments, reassessments and
other charges together with all related penalties, interest and fines, due and
payable to any domestic or foreign government (federal, provincial, municipal or
otherwise) or to any regulatory authority, agency, commission or board of any
domestic or foreign government, or imposed by any court or any other law,
regulation or rulemaking entity having jurisdiction in relevant circumstances if
failure to pay could reasonably be expected to have a material adverse effect on
the Parent, the Corporation or the Subsidiaries;
“Holder” has the meaning attributed thereto in Section 1.1;
“Indebtedness” has the meaning specified in the Forbearance Agreement;
“Intellectual Property” means domestic and foreign intellectual property rights
including: (i) patents, applications for patents and reissues, divisions,
continuations, renewals, extensions and continuations-in-part of patents or
patent applications; (ii) copyrights, copyright registrations and applications
for copyright registration; (iii)

- 3 -



--------------------------------------------------------------------------------



 



mask works, mask work registrations and applications for mask work
registrations; (iv) designs, design registrations, design registration
applications and integrated circuit topographies and (v) trade names, business
names, corporate names, domain names, website names and world wide web
addresses, common law trade-marks, trade-mark registrations, trade mark
applications, trade dress and logos, and the goodwill associated with any of the
foregoing;
“Lien” means any lien, mortgage, charge, hypothec, pledge, security interest,
prior assignment, option, warrant, lease, sublease, right to possession,
encumbrance, claim, right or restriction which affects, by way of a conflicting
ownership interest or otherwise, the right, title or interest in or to any
particular property;
“Material Agreements” means all agreements to which the Parent, the Corporation
or any of the Subsidiaries is a party with a value of greater than $175,000;
“Maturity Date” means the later of:
(a) the New Forbearance Deadline; and
(b) July 31, 2012 provided that the Indebtedness is fully renewed or fully
replaced prior to the expiry of the New Forbearance Deadline;
“Motorcar Equity Purchase” has the meaning specified in the Forbearance
Agreement;
“Obligations” has the meaning attributed thereto in Section 1.1;
“Option” means the option granted to the Holder to purchase 51% of all
outstanding shares in the capital of the Parent as more fully documented in the
USA.
“Parent” means FAPL Holdings Inc. and its successors;
“Permitted Debt” means this Debenture, the Indebtedness, the indebtedness
secured by Permitted Encumbrances, indebtedness due by any Subsidiaries to the
Corporation or among any of the Subsidiaries and the Corporation, accounts
payable, accrued liabilities, income tax, deferred revenues, operating leases
incurred in the ordinary course of business, consistent with past practice, and
capital lease obligations incurred in the ordinary course of business (such
existing capital lease obligations being subject to a limit of $806,000.00 and
additional capital leases entered into after the date hereof being subject to a
limit of $200,000.00), consistent with past practice, and includes, without
limitation, the Corporation’s obligations under its existing and future real
property leases;
“Permitted Encumbrances” has the meaning attributed thereto in Schedule “A”
hereto;
“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share

- 4 -



--------------------------------------------------------------------------------



 



capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental agency, authority or entity however designated or constituted;
“Prime Rate” means the Wall Street Journal Prime Rate as published in the Wall
Street Journal from time to time;
“Secured Property” has the meaning attributed thereto in Section 4.1;
“Security Documents” has the meaning attributed thereto in Section 4.1;
“Shareholder Advances” means amounts owing from the Corporation or the Parent to
their shareholders or related parties, respectively, on account of loans
advanced by such shareholders to the Corporation or the Parent and as more
particularly described in Schedule “B”;
“Shareholder Security” means the security granted by the Corporation with
respect to Shareholder Advances;
“Subsidiaries” means Autocat Catalogue Services, Inc., 778355 Ontario Inc.,
Introcan Inc., Rafko Enterprises Inc., Rafko Holdings Inc., LH Distribution
Inc., Flo-Pro Inc. and Fapco S.A. DE C.V.;
“Transaction Documents” means this Debenture and the Security Documents; and
“USA” means the unanimous shareholders agreement dated July 2, 2010 among
Fenwick Enterprises Inc., Escal Holdings Inc., Fencity Holdings Inc., Jofen
Holdings Inc., Gordon Fenwick, Paul Fenwick, Joel Fenwick, Stanley Fenwick,
Karen Fenwick, Jack Shuster and FAPL Holdings Inc, as amended by the addendum
dated August 24, 2010.
Section 2.2 Headings
     The inclusion of headings in this Debenture is for convenience of reference
only and shall not affect the construction or interpretation hereof.
Section 2.3 References to Sections
     Whenever in this Debenture a particular article, section or other portion
thereof is referred to, such reference pertains to the particular article,
section or portion thereof contained herein, unless otherwise indicated.
Section 2.4 Currency
     Except where otherwise expressly provided, all amounts in this Debenture
are stated and shall be paid in Canadian currency.
Section 2.5 Gender and Number
     In this Debenture, unless the context otherwise requires, words importing
the singular include the plural and vice versa and words importing gender
include all genders.

- 5 -



--------------------------------------------------------------------------------



 



Section 2.6 Invalidity of Provisions
     Each of the provisions contained in this Debenture is distinct and
severable and a declaration of invalidity or unenforceability of any such
provision or part thereof by a court of competent jurisdiction shall not affect
the validity or enforceability of any other provision hereof.
Section 2.7 Amendment or Waiver
     No amendment or waiver of this Debenture shall be binding unless executed
in writing by the party to be bound thereby. No waiver of any provision of this
Debenture shall constitute a waiver of any other provision nor shall any waiver
of any provision of this Debenture constitute a continuing waiver unless
otherwise expressly provided.
Section 2.8 Governing Law; Attornment
     This Debenture shall be governed by and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein. Each
of the Corporation, and, by its acceptance hereof, the Holder hereby irrevocably
attorns to the non-exclusive jurisdiction of the courts of the Province of
Ontario with respect to any matter arising under or relating to this Debenture.
Section 2.9 Non-Business Days
     If any date on which any payment is due or any action is required to be
taken is not a Business Day, the date for payment or taking such action shall be
the next Business Day following the date specified for such payment or action.
Section 2.10 Interest Act (Canada)
     For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as applicable. The
rates of interest under this Debenture are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Debenture.
Section 2.11 Certain Phrases, etc.
     In this Debenture (i) the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”, and (ii) the phrase
“the aggregate of”, “the total of”, “the sum of”, or a phrase of similar meaning
means “the aggregate (or total or sum), without duplication, of”. Unless
otherwise specified, the words “Article” and “Section” followed by a number mean
and refer to the specified Article or Section of this Debenture. In the
computation of periods of time from a specified date to a later specified date,
unless otherwise expressly stated, the word “from” means “from and including”
and the words “to” and “until” each mean “to but excluding”.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE 3
PAYMENT
Section 3.1 Repayment
     The outstanding amount of the Obligations shall become due and payable by
the Corporation on the Maturity Date and the Corporation shall repay the
outstanding amount of the Obligations in cash to the Holder on the Maturity
Date.
ARTICLE 4
SECURITY
Section 4.1 Security in favour of the Holder
     As continuing security for the payment of the Obligations, the Corporation,
the Parent and the Subsidiaries shall execute and deliver in favour of the
Holder a general security agreement, collateral mortgage and pledge agreement
(collectively, the “Security Documents”), granting the Holder a security
interest in and to all present and after-acquired undertakings, property and
assets of the Parent, the Corporation and the Subsidiaries including any and all
securities owned by the Parent, the Corporation and any Subsidiaries, in form
and substance satisfactory to the Holder and its counsel (the “Secured
Property”). In addition, the Holder shall have the continuing right to obtain,
at its election, a mortgage creating on any real property of the Parent, the
Corporation or the Subsidiaries a perfected lien on such real property as
additional security for the payment of the Obligations.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Section 5.1 The Parent and the Corporation jointly and severally represent,
warrant and covenant to the Holder that:

(1)   Incorporation and Status. Each of the Parent, the Corporation and the
Subsidiaries is duly incorporated and organized, and is validly existing under
its jurisdiction of organization. Each of the Parent, the Corporation and the
Subsidiaries is duly registered, licensed or qualified as an extra-provincial or
foreign corporation, and is up to date in the filing of all corporate and
similar returns under the laws of those jurisdictions where it operates and
where failure to be so registered, licensed, qualified or up to date would have
a material adverse effect on it.   (2)   Ownership. The Parent is the registered
and beneficial owner of all of the issued and outstanding shares in the capital
of the Corporation.   (3)   Corporate Power and Due Authorization. The Parent
and the Corporation has the corporate power and capacity to enter into, and to
perform its obligations under this Debenture, the Security Documents and the
USA. Each of this Debenture, the Security Documents and the USA has been duly
authorized, executed and delivered by the Corporation (including, without
limitation, receipt of all requisite director and

- 7 -



--------------------------------------------------------------------------------



 



    shareholder approvals) and is a valid and binding obligation of the
Corporation enforceable in accordance with its terms, subject to the usual
exceptions as to bankruptcy and the availability of equitable remedies.   (4)  
Business of the Corporation. Each of the Parent, the Corporation and the
Subsidiaries has the corporate power and capacity to own, lease or license its
assets and to carry on its business.   (5)   No Contravention. None of the
entering into of this Debenture, the Security Documents or the USA or the
issuance, and/or exercise by the Holder, of the Option, or the performance by
the Parent or the Corporation of any of its other obligations hereunder or
thereunder will contravene, breach, result in any default or result in any
acceleration, bonus or benefit to any other party under the articles, by-laws,
constating documents or other organizational documents of the Corporation or
under any mortgage, lease, license agreement, agreement, other legally binding
instrument, license, permit, statute, regulation, order, judgment, decree or law
to which it is a party or by which it may be bound.   (6)   Approvals and
Consents. Except for those that have already been duly obtained, given or made
and are in full force and effect, no authorization, consent or approval of, or
filing with or notice to, any governmental agency, regulatory body, court or
other person is required in connection with the execution, delivery or
performance and compliance with the terms of this Debenture and the Security
Documents nor will such performance and compliance contravene any statute, rule
or regulation binding on the Corporation.   (7)   As to Certain Contracts In and
Out of the Ordinary Course. The Corporation is not a party to nor is it bound by
any contract, agreement or commitment that materially adversely affects or could
reasonably be expected to materially adversely affect the Corporation’s business
or its financial condition or any of its assets. Additionally, since March 31,
2010, the Corporation has not:

  (a)   other than in the ordinary course and consistent with past practices of
the Corporation, sold, transferred or otherwise disposed of, or created, assumed
or permitted any encumbrance on or in respect of, its property or assets or any
part thereof;     (b)   incurred, assumed or become subject to any material
liability except in the ordinary course of business other than:

  (i)   professional fees and other expenses incurred in respect of the
Indebtedness and efforts to replace the Indebtedness; and     (ii)   those
Shareholder Advances made between March 31, 2010 and July 6, 2010;

  (c)   amended its articles, by-laws or other governing documents; and

- 8 -



--------------------------------------------------------------------------------



 



  (d)   conducted its business, in all material respects, other than in the
ordinary course;     (e)   cancelled or released any debts or claims or waived
or surrendered any rights which, in the aggregate, are material; or     (f)  
except as described in the Corporation’s financial statements, made any change
in its accounting principles and practices as theretofore applied including,
without limitation, the basis upon which its assets and liabilities are recorded
on its books and its earnings, profits and losses are ascertained.

(8)   No Default Under Agreements. Except for the Indebtedness, the Corporation
is not in default or breach under any term or provision of its constating
documents, by-laws or resolutions or of any contract, agreement, lease or other
instrument to which it is a party which default or breach has had or could
reasonably be expected to have a material adverse effect on the Corporation
taken as a whole and there exists no state of facts that after notice or the
passage of time, or both, would constitute such a default or breach and all
those contracts, agreements, leases and other instruments are now in good
standing in all material respects, and the Corporation is entitled to all
benefits, rights and privileges thereunder.   (9)   Title to Assets. The Parent,
the Corporation and each of the Subsidiaries is the absolute beneficial owner of
and has good and marketable title, free of all charges except for Permitted
Encumbrances, to all the assets owned by it (including all Investments) and used
in connection with the Corporation’s business.   (10)   Financial Matters. The
audited consolidated financial statements of the Parent and notes thereto as at
and for the year ended March 31, 2009 present fairly in all material respects
the consolidated financial position of the Corporation as at the dates indicated
and the results of its operations and changes in its financial position for the
periods specified and reflect all material liabilities (absolute, accrued,
contingent or otherwise) of the Corporation as of the dates thereof and such
financial statements have been prepared in conformity with GAAP applied, except
as otherwise stated therein, on a consistent basis.   (11)   Assets in Good
Condition. All the material physical assets of the Parent, the Corporation and
the Subsidiaries and is in good operating condition and in a state of good
maintenance and repair subject to the usual wear and tear for assets of that
age.   (12)   Licences and Agreements. Each of the material licenses and
agreements to which the Corporation is a party is in good standing and in full
force and effect, and the Corporation, to the best of the knowledge, information
and belief of the Corporation, after due inquiry, any other party thereto, is
not in breach of any material covenants, conditions or obligations contained
therein.   (13)   Tax Matters. The Corporation has filed or caused to be filed
all tax returns required to be filed in all applicable jurisdictions and has
paid all Governmental Charges. There are no proceedings in progress, pending or,
to the best of the knowledge,

- 9 -



--------------------------------------------------------------------------------



 



    information and belief of the Corporation, after due inquiry, threatened in
respect of any Governmental Charges and, in particular, there are no currently
outstanding reassessments or written enquiries that have been issued or raised
by any governmental authority relating to any Governmental Charges. The
Corporation has withheld or collected and remitted all amounts required to be
withheld or collected and remitted by them in respect of any Governmental
Charges.   (14)   Insurance. All physical assets of the Corporation are covered
by insurance which is, to the best of the knowledge, information and belief of
the Corporation, after due inquiry, with responsible insurers against such risks
and in such amounts as are reasonable for prudent owners of comparable assets.
The Corporation is not in default with respect to any of the material provisions
contained in any current insurance policy nor has it failed to give any notice
or pay any premium or present any unsettled claim under any current insurance
policy in a due and timely fashion.   (15)   Intellectual Property. All
registrations with and applications to governmental authorities in respect of
the Intellectual Property are valid and in full force and effect and as of the
date hereof are not subject to the payment of any taxes or maintenance fees or
the taking of any other actions by the Corporation to maintain their validity or
effectiveness, other than routine filings and payments applicable to
registrations of that kind. All Intellectual Property used by the Corporation is
owned by or, where necessary, licensed to, the Corporation and the Corporation
has all rights, licenses, permits, authorizations and other approvals necessary
to use that Intellectual Property. As of the date hereof, no notice has been
received by the Corporation that its rights to any Intellectual Property owned
or licensed by it or otherwise used in the conduct of its business are invalid
or unenforceable or that any infringement or misappropriation thereof, in whole
or in part, by any Person has occurred, and no legal proceedings alleging any
infringement of the Intellectual Property owned, licensed or used by the
Corporation in the conduct of its business have been initiated or, to the best
of the knowledge, information and belief of the Corporation, threatened. To the
best of the knowledge, information and belief of the Corporation, the conduct of
the business of the Corporation does not infringe the intellectual property
rights of any Person.   (16)   Permits, Registrations and Elections. The
Corporation holds all permits, licenses, approvals, consents, authorizations,
registrations, certificates and franchises of governmental agencies or
regulatory bodies required to own its properties and assets and to carry on its
business (collectively, the “Permits”) except where the failure to hold such
Permits would not have a material adverse effect on the Corporation. All the
Permits are in full force and effect; the Corporation is in compliance in all
material respects with all the terms and conditions relating to the Permits; and
there are no proceedings in progress, pending or, to the best of the knowledge,
information and belief of the Corporation, after due inquiry, threatened that
may result in revocation, cancellation, suspension, rescission or any adverse
modification of any of the Permits nor, to the best of the knowledge,
information and belief of the Corporation, after due inquiry, are there any
facts upon which proceedings could reasonably be based.

- 10 -



--------------------------------------------------------------------------------



 



(17)   Compliance with Laws and Litigation.

  (a)   The Corporation is conducting its business in compliance with all
applicable laws, regulations, by-laws and ordinances of each jurisdiction in
which its business is carried on, except where the failure to be in such
compliance would not have a material adverse effect on the Corporation;     (b)
  There is no court, administrative, regulatory or similar proceeding (whether
civil, quasi-criminal or criminal); arbitration or other dispute settlement
procedure; investigation or enquiry by any governmental, administrative,
regulatory or similar body; or any similar matter or proceeding (collectively,
“Proceedings”) against or involving the Corporation or any of its officers or
directors (whether in progress, pending or, to the best of the knowledge,
information and belief of the Corporation after due inquiry, threatened); no
event has occurred that might give rise to any Proceedings and the Corporation
is not aware of any existing grounds on which such Proceedings might be
commenced and there is no judgment, decree, injunction, rule, award or order of
any court, government department, board, commission, agency, arbitrator or
similar body outstanding against the Corporation, officers, directors or its
Subsidiaries.

(18)   Material Facts Disclosed. None of the statements, documents, certificates
or other items prepared or supplied by the Corporation with respect to the
transactions contemplated hereby contains an untrue statement of a material
fact, or fails to disclose a fact that is necessary to be made in order for any
material statement not to be misleading.

(19)   No Rights to Acquire Assets or Shares. Except for the Holder, no person
has any agreement or option or right or privilege (whether pre-emptive or
contractual) capable of becoming an agreement for the purchase of any assets
(other than the sale of inventory in the ordinary course of business) or shares
(from treasury or otherwise) of the Parent or the Corporation.

(20)   Debt. The Corporation has no Debt senior to the indebtedness represented
by this Debenture other than Permitted Debt. Neither the Corporation nor any of
its Subsidiaries has any other direct or contingent Debt other than Permitted
Debt.

(21)   Location of Assets. There is no location at which the Parent, the
Corporation or the Subsidiaries has any assets (except for inventory or products
in transit) other than those locations listed on Schedule 5.1(21).
Schedule 5.1(21) contains a true, correct and complete list, as of the date
hereof, of each place of business and the chief executive office of the Parent,
the Corporation and the Subsidiaries.

(22)   Material Agreements. True, correct and complete copies of all Material
Agreements have been delivered to the Holder. The Corporation has performed all
of the obligations required to be performed by it and is entitled to all
benefits under the Material Agreements. The Corporation is not alleged to be in
default of any Material Agreement other than those Material Agreements related
to the Indebtedness. Each

- 11 -



--------------------------------------------------------------------------------



 



  of the Material Agreements is in full force and effect, unamended, and there
exists no default or event of default or event, occurrence, condition or act
which, with the giving of notice, the lapse of time or the happening of any
other event or condition, would become a default or event of default under any
Material Agreement other than those Material Agreements related to the
Indebtedness.

     All provisions contained herein which are qualified by or require any
person or entity to make a determination or assessment of any event or
circumstance or other matter to its knowledge shall be a reference to the
knowledge of such person or entity and shall be deemed to require such person or
entity to make all due inquiries and investigations as may be necessary or
prudent in the circumstances before making any such determination or assessment.
The Holder will be entitled to rely on the representations and warranties of the
Corporation contained in this Debenture notwithstanding any investigation which
the Purchaser may undertake or which may be undertaken on the Holder’s behalf.
ARTICLE 6
COVENANTS OF THE CORPORATION
Section 6.1 General Covenants
     For as long as this Debenture remains outstanding, the Corporation and the
Parent declare, covenant and agree as follows:

(1)   Use of Proceeds. The Corporation shall use the aggregate principal amount
for general corporate purposes;

(2)   To Pay Principal and Interest. The Corporation will duly and punctually
pay the principal and interest accrued on this Debenture at the time and in the
manner specified herein;

(3)   Maintain Corporate Existence. The Parent and the Corporation shall (and
shall cause the Subsidiaries to) maintain its corporate existence, carry on and
conduct its business in a proper and business-like manner, take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business and comply with all applicable legal
requirements;

(4)   Delivery of Security and Perfection. The Parent and the Corporation shall
(and shall cause the Subsidiaries to) effect such registrations and obtain such
consents and give such other security, at the sole cost and expense of the
Corporation, as may be required or desirable to preserve, protect or perfect the
security interests to be created with respect to the Secured Property;

(5)   No Encumbrances. Neither the Parent, the Corporation nor the Subsidiaries
shall create, assume or suffer to exist any Lien (other than Permitted
Encumbrances), including, without limitation, any agreement to give any of the
foregoing or any conditional sale or other title retention agreement, upon all
or any part of the Secured Property. The Corporation will defend the Secured
Property against, and will take such other action as is necessary to remove, any
and all security interests on

- 12 -



--------------------------------------------------------------------------------



 



    and claims in respect of the Secured Property other than the security
interests created by the Security Documents and Permitted Encumbrances, and the
Corporation will defend the right, title and interest of the Holder in and to
the Secured Property against the claims and demands of all Persons;   (6)  
Operating Leases. None of the Parent, the Corporation or the Subsidiaries will
enter into or maintain operating leases (other than real property leases) such
that the aggregate annual expenditure on such operating leases would be greater
than $100,000.00;   (7)   Insurance. The Corporation shall keep its assets fully
insured against such perils and in such manner as would be customarily insured
by companies carrying on a similar business or owning similar assets;   (8)  
Non-arm’s Length Transactions. The Parent and the Corporation shall not enter
into any transaction with any officer, director, employee, shareholder or any
Person not dealing at arm’s length (within the meaning of the Income Tax Act
(Canada)) or any affiliate of any of the foregoing, specifically excluding
(a) any employment or option agreement, and (b) any transaction for which prior
written evidence, satisfactory to the Holder, is provided that such transaction
will be on terms equal to or greater than fair market value;   (9)   Certificate
of Compliance. The Corporation covenants that at any time if requested by the
Holder, and at least on a monthly basis, the Corporation shall furnish to the
Holder a current certificate of a senior officer of the Corporation stating that
the Corporation and its Subsidiaries have complied with all covenants,
conditions and other requirements contained in any document, instrument or
agreement executed and delivered by any of them to the Holder and there has not
occurred any Event of Default or non-compliance with any covenant, condition or
other requirement contained in the Transaction Documents and any other document,
instrument or agreement (including any Material Agreement) which would
constitute an Event of Default or event which with the giving of notice or the
lapse of time or both or, if such is not the case, specifying the covenant,
condition or other requirement which has not been complied with and giving
particulars of such non-compliance and the action, if any, the Corporation or
any of its Subsidiaries proposes to take with respect thereto;   (10)  
Additional Reporting. The Corporation covenants that, not later than the time
furnished to either Royal Bank of Canada under or in connection with the
Indebtedness or the Forbearance Agreement or to any other lender in accordance
with the terms of any other Debt permitted in accordance with the terms hereof,
it shall deliver to the Holder copies of each report, certificate, statement or
notice furnished to Royal Bank of Canada or to such other lender, and, promptly
following the effectiveness thereof, a copy of each amendment of, supplement to
or waiver with respect to any of the Indebtedness or the Forbearance Agreement;
  (11)   Certificate of Representations and Warranties. The Corporation
covenants that at any time if requested by the Holder, and at least on a
quarterly basis, the

- 13 -



--------------------------------------------------------------------------------



 



    Corporation shall furnish to the Holder a current certificate of a senior
officer of the Corporation stating that the representations and warranties
contained herein are true and correct as of the date of the certificate with the
same force and effect as if such representations and warranties had been made on
and as of such time except for such representations and warranties stated to be
true as of a specific date or, if such is not the case, specifying the
representation or warranty which is not true or correct and giving particulars
of such representation and warranty and the action, if any, the Corporation or
any of its Subsidiaries proposes to take with respect thereto;   (12)   Annual
Business Plan. The Corporation shall prepare a draft annual business plan before
the start of each financial year (and shall prepare a draft business plan for
the remainder of the current financial year, as of July 1, 2010). The draft
annual business plan must contain a detailed monthly consolidated financial
budget prepared in accordance with GAAP. The budget must (i) include a pro forma
balance sheet, income statement and statement of changes in financial position
of the Corporation for such financial year, (ii) include comparison statements
from the previous financial year, (iii) be accompanied by a statement of the
nature and amount of all capital expenditures to be incurred during such
financial year, and (iv) be supported by the explanations, notes and information
upon which the projections underlying the annual business plan have been based.
The Corporation must deliver the draft annual business plan to the Holder at
least 60 days prior to the start of the applicable financial year. The Holder
will review the draft annual business plan and make such amendments and
modifications it determines appropriate, acting reasonably. Upon approval by the
Holder, the draft annual business plan becomes the “Annual Business Plan” for
the applicable financial year. In the event that the Holder, acting reasonably,
does not approve any annual business plan in whole or in part prior to the start
of a financial year, the financial budget contained in the Annual Business Plan
for the preceding financial year will continue to apply to the extent of such
disagreement until a complete annual business plan is approved;

(13)   Information Rights. The Corporation shall maintain proper, complete and
accurate books and accounts in accordance with GAAP consistently applied and in
effect from time to time. The Corporation shall provide on a timely basis the
following to the Holder:

  (a)   one copy of its audited consolidated financial statements within 90 days
following the end of each financial year. The annual financial statements will
be audited by the auditors of the Corporation and will include the balance sheet
and statements of income, retained earnings and changes in financial position,
together with all supporting schedules, and the auditors’ report;     (b)   a
monthly financial report within 30 days after the end of each month. The report
will consist of the monthly and year-to-date financial statements on a
consolidated basis in a form consistent with the Annual Business Plan and as
normally prepared by management for its own use. The report will also contain a
comparison of budget to actual and to the prior year for the same period;

- 14 -



--------------------------------------------------------------------------------



 



  (c)   such other information and documents respecting the Corporation’s
business and affairs which the Holder may reasonably request including a copy of
any minutes of board meetings or other materials provided to directors at the
same time as are circulated to the directors; and     (d)   copies of all
written reports and information provided to the Parent’s or the Corporation’s
lenders.

(14)   Approval Rights. From and after the advance by the Holder of the Loan
Amount and until the expiry of the Option exercise period, neither the Parent
nor the Corporation may make a decision about, take action on, or implement any
of the following (for itself or any of the Subsidiaries) without the prior
written consent of the Holder, in addition to any other approval required by
law:

  (a)   incur, issue or make any request for or permit to exist Debt, except for
the Permitted Debt;     (b)   grant or permit the existence of any security for
Debt of the Corporation other than the Permitted Encumbrances;     (c)   keep,
locate, or maintain assets outside of Canada, the United States of America or
Mexico;     (d)   make any prepayment of any Debt that is subordinate to or pari
passu with the Obligations (for the purposes of this Debenture, any conversion
of Debt into equity of the Corporation shall not be considered to be a
prepayment);     (e)   make any amendment to the articles or by-laws of the
Parent or the Corporation in a manner which may prejudice the Holder or
potentially result in a material adverse change to the Corporation at the sole
discretion of the Holder, acting reasonably;     (f)   provide or permit a
guarantee in respect of the obligations of any Person, other than guarantees
given in respect of indebtedness secured by a Permitted Encumbrance or in
respect of Permitted Debt;     (g)   acquire or commence any business other than
the business currently conducted by the Parent or the Corporation or effect any
material change in the business or take any action which may reasonably lead to
or result in such material change;     (h)   sell, lease, exchange, transfer or
dispose of all or a substantial part of the assets and undertaking of the
Parent, the Corporation or the Subsidiaries;     (i)   amend or vary the
articles or by-laws of the Parent, the Corporation or the Subsidiaries;

- 15 -



--------------------------------------------------------------------------------



 



  (j)   dissolve, liquidate or wind-up the Parent, the Corporation or the
Subsidiaries or otherwise distribute the assets of the Parent, the Corporation
or the Subsidiaries for the purpose of winding-up its affairs, whether voluntary
or involuntary;     (k)   issue any security or sell, transfer or otherwise
dispose of any securities or other ownership, equity or proprietary interest in
any other Person, including securities held by the Parent in the Corporation or
by the Corporation in any of its Subsidiaries, except as contemplated by an
Annual Business Plan;     (l)   purchase, lease or otherwise acquire any
property or assets, which individually or in the aggregate exceed $100,000, or
make any commitment to do so, except as contemplated by an Annual Business Plan;
    (m)   purchase or otherwise acquire any securities or other ownership,
equity or proprietary interests in any other Person, or incorporate or create
any subsidiary, except as contemplated by an Annual Business Plan;     (n)  
make any loan or advance to any person in excess of $25,000, except as
contemplated by an Annual Business Plan;     (o)   amalgamate, merge or enter
into an arrangement or other corporate reorganization involving the Parent or
the Corporation or continue the Parent or the Corporation into any other
jurisdiction;     (p)   enter into any transaction between the Parent or the
Corporation and any person not dealing at arm’s length with the Parent or the
Corporation, or enter into any transactions by the Parent or the Corporation for
the benefit of any person not dealing at arm’s length with the Parent or the
Corporation; provided, however, that the Parent or the Corporation may enter
into management and/or services agreements with its managers and/or service
providers in the ordinary course of business;     (q)   change the auditors of
the Parent or the Corporation;     (r)   change the number of directors on the
board of directors of the Parent or the Corporation;     (s)   declare or pay
any dividend or other distribution on or in respect of any shares or other
securities of the Parent or the Corporation;     (t)   purchase, redeem or
acquire any shares or other securities of the Parent or the Corporation, except
as expressly permitted in writing by the Holder;     (u)   pay or distribute
amounts out of any stated capital account, reduce any stated capital account,
distribute any surplus or earnings, or return any capital;

- 16 -



--------------------------------------------------------------------------------



 



  (v)   save for the replacement of Royal Bank of Canada as lead banker to the
Corporation, mortgage, charge, grant a security interest in or encumber any of
its assets, except for purchase money security interests incurred in the
ordinary course of business or otherwise provided for in an approved Annual
Business Plan;     (w)   save for the replacement of Royal Bank of Canada as
lead banker to the Corporation, enter into any borrowing of funds, or incur any
indebtedness, obligation or liability in excess of or make any expenditure of
any amount in excess of an amount stipulated in an approved Annual Business
Plan;     (x)   enter into any transfer, purchase, redemption, split, conversion
or exchange of shares, other securities or the granting of any option or right
(including convertible securities, warrants, or convertible obligations of any
nature) for the purchase or issuance of any shares or other securities of the
Parent or the Corporation or any agreement in the foregoing regards;     (y)  
except as may be required in connection with the replacement of Royal Bank of
Canada as lead banker to the Corporation, enter into any guarantee howsoever of
the indebtedness or obligations of any person;     (z)   make any payment of any
management or administration fees in excess of an amount stipulated in an
approved Annual Business Plan;     (aa)   establish any executive committee or
delegate any power, right or duty of the directors;     (bb)   enter into a
transaction for the incorporation or acquisition of any person;     (cc)   make
or file any material tax election;     (dd)   replace its current chief
financial officer or any successor thereto;     (ee)   enter into any Material
Agreement;     (ff)   agree or otherwise commit to take any action described in
paragraphs (i) - (ee) above; or     (gg)   hold assets in Quebec having a value
in the aggregate of greater than $200,000.

(15)   Other Interests. The Parent, the Corporation and the Subsidiaries shall
not permit those entities in which they have a controlling interest to incur
liabilities (other than Permitted Debt) or to grant any security for Debt of
that entity without the prior written consent of the Holder.   (16)   Further
Documentation. The Corporation will from time to time at its expense promptly
and duly authorize, execute and deliver such further instruments and

- 17 -



--------------------------------------------------------------------------------



 



    documents, and take such further action, as the Holder may reasonably
request for the purpose of preserving the Secured Property, and full benefits
of, and the rights and powers granted by, the Security Documents (including the
filing of any financing statements or financing change statements under any
applicable legislation, application for the registration or an application for
the registration of a rectification with respect to the Secured Property and
including any steps required to register security on real property if
necessary). Accordingly, the Corporation agrees that the Holder will have the
right to require that the Security Documents be amended, supplemented or
replaced, and that the Corporation will immediately on request by the Holder
authorize, execute and deliver any such amendment, supplement or replacement
(i) to reflect any changes in such laws, whether arising as a result of
statutory amendments, court decisions or otherwise, (ii) to facilitate the
creation and registration of appropriate security in all appropriate
jurisdictions, or (iii) if the Corporation merges or amalgamates with any other
Person or enters into any corporate reorganization, in each case in order to
confer on the Holder security interests similar to, and having the same effect
as, the security interests created by the Security Documents.   (17)   Delivery
and Pledge of Certain Collateral. Promptly upon request from time to time by the
Holder and immediately (without any request by the Holder being necessary) upon
the occurrence and during the continuance of any Event of Default, the Parent
and the Corporation will deliver (or cause to be delivered) to the Holder,
endorsed and/or accompanied by such instruments of assignment and transfer in
such form and substance as the Holder may reasonably request, any and all
instruments, securities, documents of title and chattel paper included in or
relating to the Secured Property as the Holder may specify in its request (other
than Secured Property to which the holder of a Permitted Encumbrance holds a
prior ranking charge).   (18)   Payment of Expenses; Indemnification. The Parent
and the Corporation will pay within thirty (30) days of demand therefor, and
will indemnify and save the Holder harmless from, any and all liabilities,
reasonable costs and expenses (including reasonable legal fees (without
reduction for tariff rates or similar reductions) and expenses and any sales,
goods and services or other similar taxes payable to any governmental authority
with respect to any such liabilities, costs and expenses) (i) incurred by the
Holder in the enforcement of the Security Documents, (ii) with respect to, or
resulting from, any failure or delay by the Corporation in performing or
observing any of its obligations under the Security Documents, or (iii) incurred
by the Holder in performing or observing any of the other covenants of the
Corporation under the Security Documents.   (19)   Maintenance of Records. The
Corporation will keep and maintain accurate and complete records of the Secured
Property.   (20)   Right of Inspection. The Holder (or any agent of the Holder)
may, at any time during normal business hours, upon reasonable notice, without
charge, examine all books and records evidencing or relating to the Secured
Property, and may discuss

- 18 -



--------------------------------------------------------------------------------



 



    the affairs, finances and accounts of the Parent and the Corporation with
its officers and accountants in the presence of such representatives of the
Corporation as the Corporation may designate. The Holder (or any agent of the
Holder) may also, upon reasonable notice, without charge, enter the premises of
the Parent, the Corporation or the Subsidiaries where any of the Secured
Property is located for the purpose of inspecting the Secured Property,
observing its use or otherwise protecting its interests in the Secured Property.
The Corporation, at its expense, will prepare and provide the Holder (or any
agent of the Holder) with such documentation and analysis, including, without
limitation, the delivery of copies, electronic or otherwise, of all books and
records evidencing or relating to the Secured Property and provide such clerical
and other assistance as may be reasonably requested by the Holder (or any agent
of the Holder) to exercise any of its rights under this paragraph.   (21)  
Limitations on Dispositions of Collateral. Other than in the ordinary course of
business, the Parent and the Corporation will not (and will cause the
Subsidiaries not to), without the Holder’s prior written consent, sell, lease or
otherwise dispose of any of the Secured Property, except that inventory may be
sold, leased or otherwise disposed of, equipment may be replaced that is
obsolete or requires replacement and accounts may be collected. Following the
occurrence and during the continuance of any Event of Default, all proceeds of
the Secured Property (including all amounts received in respect of accounts
receivable), whether or not arising in the ordinary course of the Corporation’s
business, will, subject to the rights of Royal Bank of Canada or any replacement
lender to Royal Bank of Canada as lead banker to the Corporation, be received by
the Corporation as trustee and agent of the Holder and will be immediately paid
over to the Holder.   (22)   Compliance with Laws, etc. The Parent and the
Corporation will comply and cause the Subsidiaries to comply with the
requirements of all applicable laws (including environmental laws) , judgments,
orders, decisions and awards.   (23)   Notices. The Corporation will provide
immediate notice to the Holder in accordance with Section 10.5 hereof, upon
becoming aware of (i) any security interest (other than the security interests
created by the Security Documents and Permitted Encumbrances) on, or claim
asserted against, any of the Secured Property, (ii) the occurrence of any event,
claim or occurrence that is or could reasonably be expected to have a material
adverse effect on the value of the Secured Property, or (iii) any material loss
of or damage to any of the Secured Property. The Corporation will provide thirty
(30) days notice to the Holder in accordance with Section 10.5 hereof of (i) any
change in the location of the chief executive office of the Corporation,
(ii) any change in the location of any of the corporeal or tangible material
Secured Property (including additional locations) and (iii) any proposed Change
of Control.   (24)   Limitations on Modifications, Waivers, Extensions. Other
than in the ordinary course of business, the Parent and the Corporation will not
and will cause the Subsidiaries not to (i) amend, modify, terminate or waive any
provision of any permit, contract or any agreement giving rise to an account
owing to the Corporation

- 19 -



--------------------------------------------------------------------------------



 



    or a Subsidiaries in any manner which is or could reasonably be expected to
be materially adverse to the Corporation or the Holder or (ii) fail to exercise
promptly and diligently its rights under each permit, contract and agreement
giving rise to an account owing to the Corporation or a Subsidiaries if such
failure is or could reasonably be expected to be materially adverse to the
Corporation or a Subsidiaries or the Holder.   (25)   Quebec Assets. The Parent
and the Corporation agree (i) to notify the Holder promptly if and when the
total value of the assets in Quebec owned by the Parent, the Corporation or any
Subsidiary, in the aggregate, exceeds $200,000 (the “Threshold”); and (ii) the
Parent or the Corporation shall or shall cause a Subsidiary, as applicable, to
take all actions reasonably necessary to provide security in Quebec within ten
(10) days of such notification, together with all additional documents,
security, registrations and legal opinions of the Parent, the Corporation and
the Subsidiaries’ counsel, as applicable, as the Holder may reasonably require.

ARTICLE 7
DELIVERIES AT CLOSING

(1)   Concurrently herewith, and as a condition of closing in favour of the
Holder, the Corporation shall deliver the following documents to the Holder:

  (a)   favourable legal opinions, in form and substance satisfactory to the
Holder, acting reasonably, from counsel to the Parent, the Corporation and the
Subsidiaries, addressing, among other things (without limitation) the due
authorization of the Debenture, the Security Documents and related instruments
and agreements, the enforceability (subject to customary limitations) of the
Debenture, the Security Documents and related instruments and agreements and
search results in respect of the Corporation and its Subsidiaries, subject to
customary qualifications, assumptions and reliances and the authenticity of all
signatures of all individuals;     (b)   certificates signed by appropriate
officers of the Parent, the Corporation and the Subsidiaries, addressed to the
Holder and its counsel, with respect to their articles and by-laws, all
resolutions of their directors and other corporate action relating to this
Debenture and the Security Documents and with respect to such other matters as
the Holder may reasonably request;     (c)   the Security Documents;     (d)  
the receipt by the Corporation of all approvals and consents reasonably required
by the Holder, in form and substance reasonably satisfactory to the Holder; and
    (e)   such other documents as the Holder may reasonably request.

- 20 -



--------------------------------------------------------------------------------



 



(2)   Concurrently herewith, and as a condition of closing, the Corporation
shall pay to the Holder a non-refundable fee of US$75,000.00 which the Holder
shall satisfy out of the Loan Amount advanced to the Corporation by the Holder.

ARTICLE 8
EVENTS OF DEFAULT
Section 8.1 Events of Default
     Any of the following shall constitute an Event of Default under this
Debenture:

  (a)   failure by the Corporation to pay in cash all or any part of the
Obligations when due and payable;     (b)   the Parent, the Corporation or the
Subsidiaries ceases to carry on business in the normal course or any material
part of its business;     (c)   the Parent, the Corporation or the Subsidiaries
becomes unable to satisfy its liabilities as they become due and/or the
realizable value of the Corporation’s assets is less than the aggregate sum of
its liabilities;     (d)   the Parent, the Corporation, the Subsidiaries, any
creditor of the Parent, the Corporation or any Subsidiaries or any other Person
institutes any proceeding or takes any corporate action or executes any
agreement in connection with the commencement of any proceeding:

  (i)   seeking to adjudicate the Parent, the Corporation or the Subsidiaries a
bankrupt or insolvent;     (ii)   seeking liquidation, dissolution, winding-up,
reorganization, arrangement (including any plan of arrangement involving or
affecting its creditors under applicable corporate law), protection, relief or
composition of the Parent, the Corporation or the Subsidiaries or any material
part of their property or debt, or making a proposal with respect to the Parent,
the Corporation or the Subsidiaries under any law relating to bankruptcy,
insolvency, reorganization or compromise of debts or other similar laws; or    
(iii)   seeking appointment of a receiver, trustee, agent, custodian, monitor or
other similar official for the Parent, the Corporation or the Subsidiaries or
for any material part of their properties and assets or for any part of the
Secured Property;

  (e)   any creditor of the Parent, the Corporation or the Subsidiaries, or any
other Person privately appoints a receiver, trustee or similar official for any
material part of the properties or assets of the Parent, the Corporation or any
Subsidiaries;

- 21 -



--------------------------------------------------------------------------------



 



  (f)   any execution, distress or other enforcement process, whether by court
order or other formal proceeding becomes enforceable (it being acknowledged and
agreed that the making of a demand by a third party without court or other
formal sanction shall not in itself constitute an Event of Default hereunder)
against any material properties of assets of the Parent, the Corporation or the
Subsidiaries which could have a material adverse effect on the business of the
Corporation on a consolidated basis;     (g)   the occurrence of any default in
payment of monies or otherwise, or any event or condition which, with the giving
of notice or passage of time, or both, would constitute a default in payment of
monies or otherwise by the Parent, the Corporation or the Subsidiaries under the
terms of any other Debt permitted in accordance with the terms hereof;     (h)  
if any representation or warranty made by the Parent, the Corporation or the
Subsidiaries to the Holder in this Debenture or the Security Documents is untrue
or incorrect in any material respect as of the date on which it is made;     (i)
  the occurrence of a Forbearance Terminating Event;     (j)   the Parent, the
Corporation or any of the Subsidiaries fails to observe in any material respect,
any other term, covenant or agreement contained in this Debenture, the Security
Documents, the Indebtedness, the terms of any other Debt permitted in accordance
with the terms hereof, the Forbearance Agreement or the USA (including the
failure to preserve the ranking of the security interests created by the
Security Documents);     (k)   with respect to Debt of the Parent, the
Corporation or the Subsidiaries under any agreement with a third party (other
than agreements entered into with customers in the ordinary course of business),
the Parent, the Corporation or any of the Subsidiaries, as the case may be,
fails to pay any principal, interest or other amount pursuant to such agreement
when such amount becomes due and payable (whether by scheduled maturity,
required repayment, acceleration, demand or otherwise), other than the extension
of the payment of trade and accounts payable in the ordinary course consistent
with the past practice of the Corporation or Subsidiaries, as the case may be,
provided such extension has no material adverse effect upon the Corporation on a
consolidated basis;     (l)   a notice is sent to or received by the Parent, the
Corporation or the Subsidiaries from any creditor with respect to the intention
of such creditor to enforce its Lien on any of the property of the Parent, the
Corporation or Subsidiaries, as the case may be, unless such notice is being
contested in good faith by appropriate legal proceedings and such notice has not
resulted in, or does not involve, any immediate prospect of the sale or
forfeiture or loss of any of the property of the Parent, the Corporation or
Subsidiaries, as the case may be, that is subject to such notice;

- 22 -



--------------------------------------------------------------------------------



 



  (m)   the Parent, the Corporation or the Subsidiaries challenges the validity
or enforceability of this Debenture or the Security Documents or terminates or
repudiates any of them or attempts to do so;     (n)   any occurrence,
development or change (other than an occurrence, development or change to which
the Holder consents), which would result in the Debenture ceasing to have
priority over all other Debt except for Permitted Encumbrances;     (o)   any
holder of any Lien enforces against, or becomes entitled to enforce against, or
otherwise takes possession, management or control of the Secured Property or the
interest of the Corporation in such Secured Property, or any part of such
Secured Property or interest;     (p)   a distress, execution, warrant,
garnishment, attachment, sequestration, levy, writ, or any similar process is
issued or enforced upon or against all or any part of the Secured Property, or
any third party demand is issued by the Crown, governmental authority,
administrative body or any taxation authority in respect of the Corporation or
all or any part of the Secured Property, or any other seizure is made in respect
of all or any part of the Secured Property;     (q)   the termination or
resignation of the auditor of the Corporation provided that such auditor is not
replaced with an auditor from one of the four largest accounting firms in Canada
or such other accounting firm agreed to by the Holder;     (r)   any claim,
action, litigation, arbitration or proceeding against the Parent, the
Corporation or the Subsidiaries results in a judgment against or settlement by
the Parent, the Corporation or the Subsidiaries which, if enforced or paid in
accordance with its terms, could have a material adverse effect on the business
of the Corporation on a consolidated basis or on the Parent, the Corporation or
the Subsidiaries;     (s)   any material portion of the Secured Property is
damaged or destroyed, and such loss is not covered by insurance;     (t)   the
security interest created under any of the Security Documents ceases to be a
valid and perfected security interest;     (u)   any resolution is passed for,
the winding up, dissolution or liquidation or amalgamation of the Parent, the
Corporation or any of its Subsidiaries other than with or into the Parent, the
Corporation or another Subsidiary or if the Corporation or any of its
Subsidiaries loses its charter by expiration, cancellation, forfeiture or
otherwise;     (v)   there occurs any change, condition, event or occurrence
which, when considered individually or together with all other changes,
conditions, events

- 23 -



--------------------------------------------------------------------------------



 



      or occurrences, could reasonably be expected to have a material adverse
effect (or a series of adverse effects, none of which is material in of itself
but which, cumulatively, results in a material adverse effect) on: (A) the
business, operations, assets, financial condition or prospects of the Parent,
the Corporation or its Subsidiaries taken as a whole; or (B) to the extent
applicable, the ability of the Parent or the Corporation to perform any of its
obligations under this Debenture, any other Material Agreement or any document,
instrument or agreement executed and delivered by the Parent, the Corporation or
any of its Subsidiaries at any time to or in favour of the Holder; or (C) the
ability of the Holder to enforce any of the obligations of the Parent, the
Corporation or its Subsidiaries under this Debenture or any other of the
Transaction Documents; or (D) the priority of the Security Documents against the
Secured Property;     (w)   there is an adverse qualification to any of the
audited financial statements of the Corporation or its Subsidiaries by its
auditors; or     (x)   a Change of Control of the Parent or the Corporation
occurs.

Section 8.2 Notice of Event of Default
     The Corporation will give notice in writing to the Holder of the occurrence
of any Event of Default or other event which, with the lapse of time or giving
of notice or otherwise, would be an Event of Default, forthwith upon becoming
aware thereof. Such written notice shall specify the nature of such default or
Event of Default and the steps taken to remedy the same.
Section 8.3 Default under Other Encumbrances
     Any amount paid by the Holder after the occurrence of an Event of Default
on account of monies payable under any encumbrance upon the Secured Property or
any part thereof shall:

  (a)   be added to the Obligations and constitute a charge upon the Secured
Property;     (b)   be repaid by the Corporation to the Holder on demand.

Section 8.4 Judgment
     Neither the taking of any judgment nor the exercise of any power of seizure
or sale shall operate to extinguish the liability of the Corporation to perform
the Obligations nor shall such operate as a merger of any covenant or affect the
right of the Holder to receive interest at the specified rate, and any judgment
shall bear interest at such rate.

- 24 -



--------------------------------------------------------------------------------



 



ARTICLE 9
REMEDIES
Section 9.1 Consequences of an Event of Default
     Upon the occurrence of an Event of Default and during the continuance, the
Holder may provide written notice to the Corporation declaring the Obligations
to be immediately due and payable by the Corporation to the Holder. Without the
necessity of any further act or formality, but subject to applicable law, the
security hereby created and created by the Security Documents shall become
enforceable.
Section 9.2 Limitation of Liability
     The Holder shall not be liable by reason of any entry into or taking
possession of any of the Secured Property hereby charged or intended so to be or
any part thereof, to account as mortgagee in possession or for anything except
actual receipts or be liable for any loss on realization or any act or omission
for which a secured party in possession might be liable. The Holder shall not,
by virtue of these presents, be deemed to be a mortgagee in possession of the
Secured Property. The Holder shall not be liable or accountable for any failure
to exercise its remedies, take possession of, seize, collect, realize, sell,
lease or otherwise dispose of or obtain payment for the Secured Property and
shall not be bound to institute proceedings for such purposes or for the purpose
of preserving any rights, remedies or powers of the Holder, the Corporation or
any other person in respect of same. The Corporation hereby releases and
discharges the Holder from every claim of every nature, whether sounding in
damages or not, which may arise or be caused to the Corporation or any person
claiming through or under the Corporation by reason or as a result of anything
done or omitted to be done, as the case may be, by the Holder or any successor
or assign claiming through or under the Holder under the provisions of this
Debenture, unless such claim is the result of gross negligence or wilful
misconduct.
ARTICLE 10
GENERAL
Section 10.1 Motorcar Equity Purchase.
     The Holder agrees that (1) it shall have no recourse against Royal Bank of
Canada in respect of the Motorcar Equity Purchase and shall provide Royal Bank
of Canada confirmation of same if so requested by either the Corporation or
Royal Bank of Canada, and (2) any recourse which the Holder may have against the
Parent, the Corporation or the Subsidiaries in respect of the Motorcar Equity
Purchase shall be fully subordinated to the Indebtedness in accordance with the
terms of a subordination agreement to be entered into between the Holder and
Royal Bank of Canada.
Section 10.2 Releases
     The Holder may in its discretion from time to time release any part of the
Secured Property or any other security either with or without any sufficient
consideration therefor, without responsibility therefor and without thereby
releasing any other part of the Secured Property or any other security or any
Person from the security created by this Debenture or the Security Documents or
from any of the covenants herein contained. Each and every

- 25 -



--------------------------------------------------------------------------------



 



portion into which the Secured Property is or may hereafter be divided does and
shall stay charged with the Obligations. No Person shall have the right to
require the Obligations to be apportioned and the Holder shall not be
accountable to the Corporation for any moneys except those actually received by
the Holder.
Section 10.3 Expenses
     The Corporation shall pay to the Holder on demand all of the Holder’s
reasonable costs, charges and expenses in connection with the enforcement by any
means of any provisions hereof or the exercise of any rights, powers or remedies
hereunder, including, without limitation, all such costs, charges and expenses
in connection with taking possession, maintaining, completing, preserving,
protecting, collecting or realizing upon all or any part of the Secured
Property.
Section 10.4 Discharge of Debenture
     After the Obligations have been irrevocably repaid in full, the Holder
shall return the Secured Property to the Corporation, cancel and discharge this
Debenture with respect to any Obligations that are payable by the Corporation to
the Holder and execute and deliver to the Corporation such instruments as shall
be necessary to discharge this Debenture and the Security Documents.
Section 10.5 Communication
     Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be given by prepaid first-class mail, by
facsimile or other means of electronic communication or by hand-delivery as
hereinafter provided. Any such notice or other communication, if mailed by
prepaid first-class mail at any time other than during, or within three
(3) Business Days prior to, a general discontinuance of postal service due to
strike, lockout or otherwise, shall be deemed to have been received on the
fourth Business Day after the postmarked date thereof, or if sent by facsimile
or other means of electronic communication, shall be deemed to have been
received on the Business Day of the sending (provided it was sent before 4:30
p.m. Toronto time) and the applicable printed facsimile record shall be
definitive evidence of the time and date of such facsimile transmission, or if
delivered by hand shall be deemed to have been received at the time it is
delivered to the applicable address noted below either to the individual
designated below or to an employee of the addressee at such address with
responsibility for matters to which the information relates. Notice of change of
address shall also be governed by this Section 10.5. In the event of a general
discontinuance of postal service due to strike, lock-out or otherwise, notices
or other communications shall be delivered by hand or sent by facsimile or other
means of electronic communication and shall be deemed to have been received in
accordance with the foregoing. Notices and other communications shall be
addressed as follows:

  (a)   if to the Corporation:

1100 Caledonia Road
Toronto, Ontario
M6A 2W5
Attention: President

- 26 -



--------------------------------------------------------------------------------



 



Facsimile: (416) 784-1197
with a copy (that does not constitute notice) to:
Wisebrod/Zeliger Associates
245 Fairview Mall Drive
Suite 510
Toronto, Ontario
M2J 4T1
Attention: Avi Wisebrod
Facsimile: (416) 496-1708

  (b)   if to the Holder:

2929 California Street
Torrance CA 9053
United States of America
Attention: General Counsel
Facsimile: (310) 212-6315
with a copy (that does not constitute notice) to:
Stikeman Elliott LLP
5300 Commerce Court West
199 Bay Street
Toronto, Ontario
M5L 1B9
Attention:Martin Langlois
Facsimile: (416) 947-0866
Section 10.6 Successors and Assigns
     This Debenture shall be binding on the Corporation and its successors and
shall enure to the benefit of the Holder and its successors and permitted
assigns.
Section 10.7 No Set-Off
     The Obligations secured by this Debenture shall be paid by the Corporation
without regard to any set-off, counterclaim or equities between the Corporation
and the Holder.
Section 10.8 Judgment Currency.

(1)   If for the purposes of obtaining judgment in any court it is necessary to
convert all or any part of the Obligations or any other amount due to the Holder
in respect of the Corporation’s obligations under this Debenture in any currency
(the “Original

- 27 -



--------------------------------------------------------------------------------



 



    Currency”) into another currency (the “Other Currency”), the Corporation, to
the fullest extent that it may effectively do so, agrees that the rate of
exchange used shall be that at which, in accordance with normal banking
procedures, the Holder could purchase the Original Currency with the Other
Currency on the Business Day preceding that on which final judgment is paid or
satisfied.

(2)   The obligations of the Corporation in respect of any sum due in the
Original Currency from it to the Holder shall, notwithstanding any judgment in
any Other Currency, be discharged only to the extent that on the Business Day
following receipt by the Holder, of any sum adjudged to be so due in such Other
Currency the Holder may, in accordance with its normal banking procedures,
purchase the Original Currency with such Other Currency. If the amount of the
Original Currency so purchased is less than the sum originally due to the Holder
in the Original Currency, the Corporation agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Holder against such loss,
and if the amount of the Original Currency so purchased exceeds the sum
originally due to the Secured Creditor in the Original Currency, the Holder
agrees to remit such excess to the Corporation.

Section 10.9 Permitted Encumbrance
     Notwithstanding any other provision in this Debenture, the parties confirm
their intent that the references to Permitted Encumbrances herein are not
intended to imply the subordination by the Holder to any person.

- 28 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Corporation has executed this Debenture on the
                     day of                      , 2010.

            FENWICK AUTOMOTIVE PRODUCTS LIMITED
      By:           Authorized Signing Officer        I have the authority to
bind the corporation     

ACKNOWLEDGED AND AGREED to on the                      day of
                     , 2010.

            FAPL HOLDINGS INC.
      By:           Authorized Signing Officer        I have the authority to
bind the corporation   

-29-